Title: To James Madison from Sylvanus Bourne, 20 November 1816
From: Bourne, Sylvanus
To: Madison, James



Sir
American Consulate Amsterdam Novr. 28th 1816.

As you are Shortly to leave the busy scenes of public life, to enjoy the calm repose of a philosophic retirement, sweetened by the consciousness of having faithfully discharged for a long term of years the duties incumbent on the various elevated Stations to which the public voice has called you, I beg leave to tender you the tribute of my thanks for the confidence you have been pleased to place in me during that period accompanied by every wish for your future health & happiness.
I trust to your candour, that you will not take it amiss, if once more before your public relations with the U. States shall cease I solicit your paternal attentions to the Situation of our Consuls
The Consul General of the U States at Amsterdam has been constrained by the penury of the official revenue to occupy for a long time past the back room of a Carpenters house which is the only accommodations he has for every purpose.  A fact So degrading to his Country & so humiliating to himself may be of a nature to arrest your attention & induce your influence in Obtaining the remedy which the nature of the case so loudly calls for.  There is certain fitness of things which obviously meets the eye of reason & the common sense of men; & though it is a praise worthy principle which actuates the members of Congress in not consenting to be too lavish of public monies, it may & is often carried to an undue extreme.  Public credit & reputation abroad is also necessary to be attended to as involving the dignity & interests of a young & rising nation.  Are not these injured in the view of foreigners by having a responsible public functionary of our Country Situated as I am in an important commercial port abroad?  While every comparative View of my Situation with my Colleagues is to my disadvantage what is there in such a position that can attract the respect of those with whom I live or Command that due to me by my fellow Citizens, with whom I have concerns of a public nature the due execution of which calls for the previous establishment in their minds of Confidence respect & esteem?
Mr. Eustis Seems to think that if Congress will not Consent to do What ought to be done for the support of our Consular Depart. generally that the Govt. may Consistent with public duty & policy make me an auxiliary allowance as is done to our Consuls at London Paris & Coppenhagen as the aggregate labour of my Services is not less to me than theirs or less important to the public Interests.  I have the honor to be in Sentiments of the highest respect yr Ob Servant

S. Bourne

